
	
		II
		Calendar No. 434
		110th CONGRESS
		1st Session
		S. 2035
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2007
			Mr. Specter (for
			 himself, Mr. Lugar,
			 Mr. Schumer, Mr. Graham, Mr.
			 Dodd, and Mr. Leahy)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			October 22, 2007
			Reported by Mr. Leahy,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To maintain the free flow of information to the public by
		  providing conditions for the federally compelled disclosure of information by
		  certain persons connected with the news media.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Free Flow of Information Act of
			 2007.
		2.Compelled
			 disclosure from covered persons
			(a)Conditions for
			 compelled disclosureIn any proceeding or in connection with any
			 issue arising under Federal law, a Federal entity may not compel a covered
			 person to provide testimony, or produce any document, relating to protected
			 information, unless a Federal court determines by a preponderance of the
			 evidence, after providing notice and an opportunity to be heard to such covered
			 person—
				(1)that the party
			 seeking to compel production of such testimony or document has exhausted all
			 reasonable alternative sources (other than a covered person) of the testimony
			 or document;
				(2)that—
					(A)in a criminal
			 investigation or prosecution, based on information obtained from a
			 personsource other than the covered
			 person—
						(i)there are
			 reasonable grounds to believe that a crime has occurred;
						(ii)the testimony or
			 document sought is essential to the investigation or prosecution or to the
			 defense against the prosecution; and
						(iii)in a criminal
			 investigation or prosecution of an unauthorized disclosure of properly
			 classified information by a person with authorized access to such information,
			 such unauthorized disclosure has caused
			 or will cause
			 significant,
			 clear, and articulable harm to the national security;
			 or
						(B)in a matter other
			 than a criminal investigation or prosecution, based on information obtained
			 from a personsource other than the covered
			 person, the testimony or document sought is essential to the resolution of the
			 matter; and
					(3)that
			 nondisclosure of the information would be contrary to the public interest,
			 taking into account both the public interest in compelling disclosure and the
			 public interest in gathering news and maintaining the free flow of
			 information.
				(b)Limitations on
			 content of informationThe content of any testimony or document
			 that is compelled under subsection (a) shall, to the extent possible—
				(1)be limited to the
			 purpose of verifying published information or describing any surrounding
			 circumstances relevant to the accuracy of such published information;
			 and
				(2)be narrowly
			 tailored in subject matter and period of time covered so as to avoid compelling
			 production of peripheral, nonessential, or speculative information.
				3.Exception
			 relating to criminal or tortious conduct
			(a)In
			 generalSection 2 shall not apply to any information, record,
			 document, or item obtained as the result of the eyewitness observations of
			 alleged criminal
			 conduct or commitment of alleged criminal or tortious
			 conduct by the covered person, including any physical evidence or visual or
			 audio recording of the observed conduct., if a Federal court determines that the
			 party seeking to compel disclosure under this section has exhausted reasonable
			 efforts to obtain the information from alternative
			 sources.
			(b)ExceptionThis section shall not apply, and section 2 shall
			 apply, if the alleged criminal or tortious conduct is the act of
			 communicating the documents or information at issue.
			4.Exception to
			 prevent death, kidnapping, or substantial bodily injurySection 2 shall not apply to any protected
			 information that is reasonably necessary to stop, prevent, or mitigate a
			 specific case of—
			(1)death;
			(2)kidnapping;
			 or
			(3)substantial
			 bodily harm.
			5.Exception to
			 prevent terrorist activity or harm to the national securitySection 2 shall not apply to any protected
			 information that a Federal court has found by a preponderance of the evidence
			 would assist in preventing a specific case
			 of—
			(1)terrorism against the United
			 Statesan act of
			 terrorism; or
			(2)significant
			 harmother
			 significant and articulable harm to national security that would
			 outweigh the public interest in newsgathering and maintaining a free flow of
			 information to citizens.
			6.Compelled
			 disclosure from communications service providers
			(a)Conditions for
			 compelled disclosureWith respect to testimony or any
			 document consisting of any record, information, or other communication that
			 relates to a business transaction between a communications service provider and
			 a covered person, section 2 shall applyWith respect to testimony that relates to a
			 communication to which a covered person is a party or any document that
			 consists of any record or other information relating to a communication to
			 which a covered person is a party, or that contains the contents of a
			 communication to which a covered person is a party, section 2 shall
			 apply to such testimony or document if sought from
			 thea communications service
			 provider in the same manner that such section applies to any testimony or
			 document sought from a covered person.
			(b)Notice and
			 opportunity provided to covered personsA Federal court may
			 compel the testimony or disclosure of a document
			 underdescribed in this section only
			 after the party seeking such asuch testimony or document
			 provides the covered person who is a party to the
			 business
			 transactioncommunication described in
			 subsection (a)—
				(1)notice of the
			 subpoena or other compulsory request for such testimony or disclosure from the
			 communications service provider not later than the time at which such subpoena
			 or request is issued to the communications service provider; and
				(2)an opportunity to
			 be heard before the court before compelling testimony or the disclosure of a
			 document.
				(c)Exception to
			 notice requirementNotice under subsection (b)(1) may be delayed
			 for not more than 45 days if the court involved determines by clear and
			 convincing evidence that such notice would pose a substantial threat to the
			 integrity of a criminal investigation. This period may be extended by the court
			 for an additional period of not more than 45 days each time the court makes
			 such a determination.
			7.Sources and work
			 product produced without promise or agreement of confidentialityNothing in this Act shall supersede, dilute,
			 or preclude any law or court decision compelling or not compelling disclosure
			 by a covered person or communications service provider of—
			(1)information
			 identifying a source who provided information without a promise or agreement of
			 confidentiality made by the covered person as part of engaging in journalism;
			 or
			(2)records,
			 communication data,
			 documents, or informationother information, or contents of a
			 communication obtained without a promise or agreement that such
			 records, communication
			 data, documents, or information other information, or contents of a
			 communication would be confidential.
			8.DefinitionsIn this Act:
			(1)Communications
			 service providerThe term communications service
			 provider—
				(A)means any person
			 that transmits information of the customer's choosing by electronic means;
			 and
				(B)includes a
			 telecommunications carrier, an information service provider, an interactive
			 computer service provider, and an information content provider (as such terms
			 are defined in section 3 or 230 of the Communications Act of 1934 (47 U.S.C.
			 153 and 230)).
				(2)Covered
			 personThe term covered person means a person who is
			 engaged in journalism and includes a supervisor, employer, parent, subsidiary,
			 or affiliate of such person.
			(2)Covered
			 personThe term covered person—
				(A)means a person who is
			 engaged in journalism;
				(B)includes a supervisor,
			 employer, parent company, subsidiary, or affiliate of a person described in
			 subparagraph (A); and
				(C)does not include any
			 person who is—
					(i)a foreign power or an
			 agent of a foreign power, as those terms are defined in section 101 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801);
					(ii)a foreign terrorist
			 organization designated under section 219(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1189(a));
					(iii)designated as a
			 Specially Designated Global Terrorist by the Department of the Treasury under
			 Executive Order Number 13224 (50 U.S.C. 1701);
					(iv)a specially designated
			 terrorist, as that term is defined in section 595.311 of title 31, Code of
			 Federal Regulations (or any successor thereto); or
					(v)a terrorist organization,
			 as that term is defined in section 212(a)(3)(B)(vi)(II) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)(II)).
					(3)DocumentThe
			 term document means writings, recordings, and photographs, as
			 those terms are defined by rule 1001 of the Federal Rules of Evidence (28
			 U.S.C. App.).
			(4)Federal
			 entityThe term Federal entity means an entity or
			 employee of the judicial or executive branch or an administrative agency of the
			 Federal Government with the power to issue a subpoena or issue other compulsory
			 process.
			(5)JournalismThe
			 term journalism means the regular gathering, preparing,
			 collecting, photographing, recording, writing, editing, reporting, or
			 publishing of news or information that concerns local, national, or
			 international events or other matters of public interest for dissemination to
			 the public.
			(6)Protected
			 informationThe term protected information
			 means—
				(A)information
			 identifying a source who provided information under a promise or agreement of
			 confidentiality made by a covered person as part of engaging in journalism;
			 or
				(B)any records,
			 communications
			 datacontents of
			 a communication, documents, or information that a covered person
			 obtained or created—
					(i)as
			 part of engaging in journalism; and
					(ii)upon a promise
			 or agreement that such records,
			 communication
			 datacontents of
			 a communication, documents, or information would be
			 confidential.
					
	
		October 22, 2007
		Reported with amendments
	
